internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-111677-00 date date number release date index number distributing a b c d e f g h i j business x business y date a date b we respond to your date request for a letter_ruling supplementing our letter_ruling plr dated date the prior letter_ruling this supplemental letter_ruling revokes the prior letter_ruling and addresses the federal tax consequences of the currently proposed transaction the information submitted in the plr-111677-00 prior letter_ruling the current request and in later correspondence is summarized below the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process summary of facts distributing is engaged in business x and business y as of date a distributing’s single class of stock is owned in equal parts by two families as follows family a a estate b c d e percentage family f dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure f g h percentage dollar_figure dollar_figure dollar_figure dollar_figure a died on date b after date the date of the prior letter_ruling because j a’s wife has disclaimed a’s stock under sec_2518 of the internal_revenue_code a’s shares will pass under a’s will to b c d and e except for shares j will purchase for cash to provide the a estate with increased liquidity j will gift the purchased shares to b c d and e a and f were siblings b c d and e are children of a and j g and h are children of f i a sibling of a and f has gifted shares representing less than percent of the vote and value of distributing stock over a period of years in equal parts to family a and family f i is no longer a shareholder financial documentation has been submitted which indicates that business x and business y each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business_purpose and proposed transaction because of disputes between family a and family f regarding the direction and operation of distributing the following transaction has been proposed to place business y under the control of family a operating business y and business x under the control of family f i distributing will transfer the business x assets to newly formed controlled in exchange solely for controlled stock and the assumption by controlled of related liabilities the contribution plr-111677-00 ii distributing will distribute all of the controlled stock to f g and h in exchange in each case for all of the shareholder’s distributing stock the distribution iii b c e and d’s spouse each will receive a cash payment from controlled in exchange for a covenant_not_to_compete with business x within six months after the proposed transaction f will gift f’s distributing shares to g and h all stock gifts have been and will be pursuant to established gift- giving programs representations the following representations have been made concerning the proposed transaction a the fair_market_value of the controlled stock received by each of f g and g will approximately equal the fair_market_value of the distributing stock surrendered by each in the exchange b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing represents its present operations and regarding these operations there have been no substantial changes since the date of the last financial statements submitted d distributing and controlled each will continue independently and with its separate employees the active_conduct of its business e the distribution will be carried out to resolve disputes between family a and family f regarding the direction and operation of distributing the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift except for f’s gift of controlled stock to g and h and j’s purchase and gift of distributing stock to b c d and e or otherwise dispose_of any stock in distributing or controlled after the proposed transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction h there is no plan or intention to liquidate either distributing or controlled to plr-111677-00 merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either of these corporations after the proposed transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each case equal or exceed the sum of the liabilities assumed as determined under d by controlled j the liabilities assumed as determined under d in the proposed transaction were incurred in the ordinary course of business and are associated with the assets being transferred k no property for which an investment_tax_credit has been or will be taken will be transferred in the contribution l distributing has neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction m no intercorporate debt will exist between distributing and controlled at the time of or after the distribution n payments made in connection with all continuing transactions if any between distributing and controlled including the payments described in iii above will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to the proposed transaction are investment companies as defined in sec_368 and iv p distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction rulings plr-111677-00 the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of f g and h on their receipt of controlled stock in exchange for distributing stock in the distribution sec_355 the basis of the controlled stock in the hands of f g and h will in each case equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by f g and h will in each case include the holding_period of the distributing stock surrendered in exchange therefor provided the distributing stock is held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations caveats we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered in the above rulings in particular we express no opinion on the tax treatment of the possible transfer of certain life_insurance policies to present plr-111677-00 or former distributing shareholders procedural information this letter revokes the prior letter_ruling it is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
